decision.
By the court:
It appears from the petition that an action of unlawful detainer having been brought in the Municipal Court of Caguas against the petitioner the court rendered a judgment in his favor, and, that an appeal from this judgment having been taken to the District Court of Humacao said court rendered a judgment against him. The petitioner, lacking- the ordinary remedy of an appeal from the judgment of th,e district court, sought the present extraordinary remedy of certiorari to have the judgment annulled.
The petitioner alleges that the district judge failed to estimate the evidence properly or to apply the law correctly in the rendition of his judgment, hut does not state that any error of procedure was committed. This being so, in accordance with the clear and precise, terms' of the act authorizing writs of certiorari, approved March 10, 1904 (Acts of 1904, p. 132), the remedy sought does not lie.
Wherefore the petition is denied.

Petition denied.

Chief Justice Hernandez and Justices MacLeary, Wolf,, del Toro, and Aldrey concurred.